         Case 1:17-cv-01789-DLC Document 465 Filed 09/30/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE
 COMMISSION,                                         17-CV-1789 (DLC)

                                Plaintiff,

                        v.

 LEK SECURITIES CORPORATION, et
 al,

                                Defendants.



                          FINAL JUDGMENT AS TO DEFENDANT
                                    SAMUEL LEK

       The Securities and Exchange Commission (“SEC” or “Commission”) having filed a

Complaint and Defendant Samuel Lek (“Defendant” or “Sam Lek”) having entered a general

appearance; consented to the Court’s jurisdiction over Defendant and the subject matter of this

action; consented to entry of this Final Judgment; waived findings of fact and conclusions of

law; and waived any right to appeal from this Final Judgment; and Defendant having admitted

the facts set forth in the Consent of Samuel Lek:

                                                I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant Sam Lek is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

                                                 1
         Case 1:17-cv-01789-DLC Document 465 Filed 09/30/19 Page 2 of 5



       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                               II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Sam Lek is permanently restrained and enjoined from violating Section 17(a) of the Securities

Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the

use of any means or instruments of transportation or communication in interstate commerce or

by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or




                                                 2
         Case 1:17-cv-01789-DLC Document 465 Filed 09/30/19 Page 3 of 5



       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                               III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Sam Lek is permanently restrained and enjoined from violating Section 9(a)(2) of the Exchange

Act [15 U.S.C. § 78i(a)(2)], directly or indirectly, by the use of the mails or any means or

instrumentality of interstate commerce, or of any facility of any national securities exchange, or

for any member of a national securities exchange to:

               effect, alone or with one (1) or more other persons, a series of transactions in

               any security registered on a national securities exchange, any security not so

               registered, or in connection with any security-based swap or security-based swap

               agreement with respect to such security creating actual or apparent active trading

               in such security, or raising or depressing the price of such security, for the

               purpose of inducing the purchase or sale of such security by others.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s




                                                  3
         Case 1:17-cv-01789-DLC Document 465 Filed 09/30/19 Page 4 of 5



officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                               IV.

               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Sam Lek is liable for a civil penalty in the amount of $420,000 pursuant to Section 21(d) of the

Exchange Act. Defendant shall satisfy this obligation by paying $420,000 to the Securities and

Exchange Commission within 30 days after entry of this Final Judgment.

        Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Sam Lek as a defendant in this action; and specifying that payment is made pursuant

to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.


                                                  4
         Case 1:17-cv-01789-DLC Document 465 Filed 09/30/19 Page 5 of 5



       The Commission may enforce the Court’s judgment for a civil penalty by moving for

civil contempt (and/or through other collection procedures authorized by law) at any time after

30 days following entry of this Final Judgment. Defendant shall pay post judgment interest on

any delinquent amounts pursuant to 28 U.S.C. § 1961.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                               V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                              VI.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


Dated: ______________, 2019

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 5
